Appellant was convicted of aggravated assault, his punishment being assessed at a fine of $50.
This is a companion case to that of No. 4573, Francis Harris v. The State, this day affirmed. The facts and the questions are practically the same in both cases. There is not enough difference, in the mind of the writer, to justify taking up the questions and reviewing them seriatim. Following the opinion in the Harris case, supra, this judgment ought to be affirmed, and it is accordingly so ordered.
Affirmed.
PRENDERGAST, JUDGE, not sitting.
[Reached Reporter April, 1918.]